Case 2:18-cv-00499-JLB-MRM Document 141 Filed 12/08/20 Page 1 of 2 PageID 1378




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


 TRANSPORTATION ALLIANCE
 BANK, INC.,

                    Plaintiff,

 v.                                                  Case No: 2:18-cv-499-JLB-MRM

 PEEWEE’S HAULING, INC.,
 PEEWEE’S SERVICES CORP.,
 MARLOWE F.VARGAS, SHANNON
 GEORGE and VICTOR GEORGE,

                    Defendants.
                                        /

                                       ORDER

       This cause comes before the Court on Plaintiff’s “Amended Motion To Establish

 Amount of Attorneys’ Fees, Costs and Expenses Due To Transportation Alliance

 Bank, Inc. D/B/A Tab Bank” (Doc. 131), filed September 8, 2020. On October 6, 2020,

 the Magistrate Judge submitted a report recommending that the motion be granted

 in part and denied in part. (Doc. 135.) No party has objected to the Magistrate

 Judge’s Report and Recommendation and the time for doing so has now passed. See

 28 U.S.C. § 636(b)(1); Fed R. Civ. P. 72(b); M.D. Fla. R. 6.02(a). Upon de novo review

 of the file and for the reasons stated in the Report and Recommendation (Doc. 135),

 it is hereby ORDERED that:

       1.     The Report and Recommendation of the Magistrate Judge (Doc. 135) is

 ADOPTED as the opinion of the Court.
Case 2:18-cv-00499-JLB-MRM Document 141 Filed 12/08/20 Page 2 of 2 PageID 1379




       2.     Plaintiff’s “Amended Motion To Establish Amount of Attorneys’ Fees,

 Costs and Expenses Due To Transportation Alliance Bank, Inc. D/B/A Tab Bank”

 (Doc. 131) is GRANTED IN PART AND DENIED IN PART as follows: (a) Plaintiff

 is awarded $77,410.25 in attorney’s fees and $5,619.84 in costs and expenses against

 Defendants PeeWee’s Hauling, Inc. and Shannon George, who shall be jointly and

 severally liable for said amounts; (b) to the extent that Plaintiff’s motion seeks any

 greater or different relief than the above, it is denied.

       3.     The Clerk is DIRECTED (i) to amend the final default judgment

 previously entered in Plaintiff’s favor (Doc. 127) by adding a judgment against

 Defendants PeeWee’s Hauling, Inc. and Shannon George, jointly and severally, in the

 amounts of $77,410.25 in attorney’s fees and $5,619.84 in costs and expenses, and (ii)

 to CLOSE the file.



       DONE AND ORDERED in Fort Myers, Florida on December 8, 2020.




                                             2
